United States Court of Appeals
                                                                                                   Fifth Circuit
                                                                                                F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                                October 13, 2004
                                   FOR THE FIFTH CIRCUIT
                                                                                             Charles R. Fulbruge III
                                                                                                     Clerk


                                            No. 04-40026
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                           Plaintiff-
                                                           Appellee,

                                                  versus

MICHAEL LYNN MOSES,

                                                                                         Defendant-
                                                           Appellant.

                      ----------------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Eastern District of Texas
                                       USDC No. 2:02-CR-13-2
                      ----------------------------------------------------------------

Before WIENER, BENAVIDES AND STEWART, Circuit Judges.

PER CURIAM:*

       Court-appointed counsel for Michael Lynn Moses has filed a motion to withdraw and an

accompanying brief as required by Anders v. California, 386 U.S. 738 (1967). An independent

review of counsel’s brief, Moses’s response, and the record reflects that there are no nonfrivolous

issues for appeal. Accordingly, Moses’s motion for the appointment of substitute appellate counsel



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                       No. 04-40026
                                            -2-

is DENIED; counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and this appeal is DISMISSED. See 5TH CIR. R. 42.2.